SEAMAN, District Judge.
Section 64 prescribes the expenses which are “to be paid in full out of the bankrupt’s estate,” including under “(3) the cost of administration” one reasonable attorney’s fee for professional services actually rendered “to the bankrupt in involuntary cases while performing the duties herein prescribed.” And section 7 enumerates the duties which are imposed upon the bankrupt when either class of petition is filed. The bankrupt is entitled to the benefits of counsel for (he performance of each of the several acts named, and I am of opinion that the referee is empowered to make and adjust the allowance accordingly, based upon all the circumstances, and having regard to reasonableness, both in the extent of services and their value.”